Citation Nr: 1111893	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-38 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD) and hiatal hernia.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.  He served in the Republic of Vietnam and received the Combat Action Ribbon and the Navy Achievement Medal with Combat "V".

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri in which service connection was denied for GERD and hiatal hernia.

In August 2009, the Board remanded the Veteran's claim.  The Appeals Management Center (AMC) continued the previous denial of the claim in a December 2010 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In February 2010, the Veteran completed two authorizations and consents to release of information to VA wherein he indicated that he had received treatment at the Choctaw Nation Health Care Center and at Unity Hospital.  In March 2010, VA sent letters to these two facilities attempting to obtain the Veteran's outstanding medical records.  In March 2010, Unity Hospital informed VA that it no longer had any records from 1984.  In April 2010, VA was informed by Choctaw Nation Health Services Authority of the fact that "Chart sent to archives."  No further attempts were made to obtain this evidence and the Veteran has not been informed that the records are not available.  

Pursuant to 38 U.S.C.A. § 5103A(b)(2), whenever the Secretary, after making such reasonable efforts (as described in the section), is unable to obtain all of the relevant records sought, the Secretary shall notify the claimant that the Secretary is unable to obtain records with respect to the claim.  Such a notification shall-

(A) identify the records the Secretary is unable to obtain; 

(B) briefly explain the efforts that the Secretary made to obtain those records; and 

(C) describe any further action to be taken by the Secretary with respect to the claim. 

This provision of the VCAA is codified at 38 C.F.R. § 3.159(e) as the duty to notify a claimant of the inability to obtain records.   

As provided by 38 C.F.R. § 3.159(e)(1), if VA makes reasonable efforts to obtain relevant non-Federal records, but is unable to obtain them, or after continued efforts to obtain Federal records concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA is required to provide the claimant with oral or written notice of that fact.  A record of any oral notice conveyed to the claimant must be made.  For non-Federal records requests, VA may provide the notice at the same time it makes its final attempt to obtain the relevant records.  In either case, the notice must contain the following information: 

(i) The identity of the records VA was unable to obtain; 

(ii) An explanation of the efforts VA made to obtain the records; 

(iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and 

(iv) A notice that the claimant is ultimately responsible for providing the evidence. 

A review of the claims file reveals that VA has not complied with the duty to notify a claimant of the inability to obtain the private medical records.  No letter has been sent to the Veteran which includes all of the above information with regard to VA's unsuccessful attempts to obtain the records identified by the Veteran.  If attempts to obtain this evidence are unsuccessful, the Veteran must be provided with proper notice which complies with VA's duty to notify a claimant of the inability to obtain records.  

With regard to the medical records from the Choctaw Nation Health Services Authority, the Board finds at least one more attempt should be made to determine if these records are available.  

Accordingly, the case is REMANDED for the following action:

1.  Contact Choctaw Nation Health Services Authority and determine if, in fact, the Veteran has medical records from the facility which are obtainable.  If the records exist, obtain this evidence to the extent possible.  

2.  With regard to the missing records from Unity Hospital and, if attempts to obtain the evidence set out in paragraph one above remains unsuccessful with regard to the records from Choctaw Nation Health Services Authority, the RO must inform the Veteran of the following: (a) the specific records the RO is unable to obtain; (b) the efforts that the RO made to obtain those records; (c) any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The RO must provide this notice for all evidence which VA attempted to obtain without success during the course of the appeal including the records from Unity Hospital and from Choctaw Nation Health Services Authority.  The Veteran must then be given an opportunity to respond.  

3.  After completion of the above, review the expanded record and determine if the benefit sought can be granted.  Unless the issue on appeal is granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


